ORDER
The Director of the Office of Lawyers Professional Responsibility (Director) has filed a petition for disciplinary action alleging that respondent Richard A. Cabrera has committed professional misconduct warranting public discipline, namely, that respondent failed to provide competent representation to a criminal defendant, failed to appear at a hearing after having been personally served with an order to do so, failed to pursue a criminal defendant’s matter and failed to properly withdraw and return the unearned portion of the client’s retainer, failed to have a written retainer and contingent fee agreement, failed to timely file motion papers, repeatedly failed to appear for a hearing, failed to communicate a judge’s order to clients, failed to properly withdraw from representation and return client files when he ceased practicing law, and engaged in a conflict of interest by simultaneously representing four clients without their informed consent, in violation of Minn. R. Prof. Conduct 1.1, 1.3, 1.4, 1.7, 1.16(d), 3.4(c), and 8.4(d).
Respondent has admitted his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is indefinite suspension, effective immediately, with reinstatement subject to payment of costs and disbursements of $900 pursuant to Rule 24, RLPR, compliance with Rule 26, RLPR, successful completion of the professional responsibility portion of the bar examination pursuant to Rule 18(e), RLPR, satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR, restitution of any unearned retainers, and presentation of clear and convincing evidence of physical and mental health necessary to practice law.
This court has independently reviewed the file and approves the jointly recommended disposition.
' Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that effective immediately respondent Richard A. Cabrera is indefinitely suspended from the practice of law. Respondent shall be reinstated only upon satisfaction of the agreed-upon conditions set forth above.
BY THE COURT:
/s/ Russell A. Anderson Associate Justice